 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11     JAMES RUTHERFORD,                           Case No.: 18cv1471-LAB (JMA)
12                                  Plaintiff,
                                                   ORDER OF DISMISSAL
13     v.
14     ECONOLODGE, et al.,
15                               Defendant.
16
17          The Court dismissed Plaintiff James Rutherford’s Americans with Disabilities
18   act for failure to plead jurisdictional facts, and declined to exercise supplemental
19   jurisdiction over his state law causes of action. (Docket no. 14.)          The Court
20   permitted Rutherford, who is represented by counsel, to file an amended complaint
21   by March 11. He did not file one, however.
22          This action is DISMISSED without prejudice, but without leave to amend,
23   both for failure to invoke the Court’s jurisdiction, and for failure to prosecute.
24          IT IS SO ORDERED.
25   Dated: March 13, 2019
26
27                                               Hon. Larry Alan Burns
                                                 Chief United States District Judge
28

                                                  1
                                                                            18cv1471-LAB (JMA)
